DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 06/14/2022 have been entered.  Claims 1-10 remain pending.
The Prior Art is:
Trydal et al., U.S. Patent Publication 2017/0306710, hereinafter Trydal
Berry et al., U.S. Patent Publication 2018/0238127, hereinafter Berry
Mailly et al., U.S. Patent Publication 2017/0362905, hereinafter Mailly
Hall et al., U.S. Patent Publication 2007/0284116, hereinafter Hall
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot a new reference is being introduced as detailed below as it related to the amended claim language.  
In the interest of compact prosecution, Examiner wishes to respond to specific arguments.  Regarding Claims 1 and 6, Applicant argues that the primary focus of the camera systems in Trydal is for monitoring the fingerboard for pipe placement.  Examiner agrees with such a characterization, and for that reason an additional reference is being applied as it relates to more generic sensor (camera) systems which track a wide range of elements on a rig during pipe tripping.  It is noted that in such a condition, the tracking of all elements of the rig, including the draw works, elevator, traveling block, tubulars, pipe handling elements, etc., would read on the amended language for tracking relative distance for the traveling block and other elements.  Examiner notes that the recitation of “to avoid interference between” such elements likewise does not include substantial functional language beyond ensuring that the connection/disconnection process can proceed.  If a more specific interpretation of the determining of relative distance or the use of that collected data is intended, then such a recitation would be required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trydal et al., U.S. Patent Publication 2017/0306710, in view of Berry et al., U.S. Patent Publication 2018/0238127, Mailly et al., U.S. Patent Publication 2017/0362905, Hall et al., U.S. Patent Publication 2007/0284116, and Knowlton, U.S. Patent Publication 2019/0078401, hereinafter referred to as Trydal, Berry, Mailly, Hall, and Knowlton.
 Regarding Claim 1, Trydal discloses a method for running tubular of a drilling rig (1) into a wellbore, wherein the drilling rig includes a plurality of stands (110), the method comprising:
Step 1:  Recording position information of the plurality of stands that are placed in a finger board area with a control system (at least one camera 101 is used as part of a control system to monitor the relative positions of pipe stands in the fingerboard 102 using a master control computer , Paragraphs 0055, 0057, 0062, 0070), and placing a pipe racking device in a first waiting position (pipe handling arm 50 is used to selectively engage pipe stands from the finger boards and is movable between retracted and forward positions, Paragraphs 0050-0052, 0054);
Step 2:  Placing the stands, including placing a first stand of the plurality of stands in a well center and grabbing a second stand of the plurality of stands from the finger board area (Paragraphs 0002, 0003, 0047, 0062);
Step 3:  Adjusting a position of a traveling block so as to move a power elevator (34) to a second waiting position of a racking platform (the pipe elevator is configured to be selectively connected and disconnected from pipe stands and moved to various positions around the wellbore including swing into and out of alignment with a mousehole or well center, Paragraph 0051));
Step 4:  Pushing the stands with the pipe racking device including:
	Obtaining relative information regarding the power elevator and the second stand using a machine vision technique (in so far as the master control computer is used to collect relative position information for moving elements on the rig using a number of positioned cameras, Paragraphs 0054, 0062; it is noted that in the absence of what actions are taken as part of a potential machine vision technique, a computer processing images from a number of cameras to determine relative positions is seen as a generic vision technique), and pushing an upper end of the second stand to the power elevator with the pipe racking device through the control system by automatically adjusting a position of a tong body (gripper 54) of the pipe racking device (Abstract, Paragraphs 0051, 0054);
Step 5:  Moving and stabbing the second stand in the first stand (in so far as the connection of tubulars requires engaging threads of the upper and lower tubular for connection using the iron roughneck 9, Paragraphs 0047, 0051);
Step 6:  Making up a joint between the first stand and the second stand including:
	Extending an iron roughneck (9, extending using arm 41 to engage tubulars, Paragraph 0051);
	Obtaining position information of the iron roughneck and the joint between the first and second stands (as a necessary part of properly positioning the roughneck using arm 41, the relative positions of the pipe and roughneck must be known, Paragraph 0051);
	Making a height of a tong body of the iron roughneck match a height of the joint (in so far as the roughneck must be positioned at a given height and the threaded connection between the pipes must be at a corresponding height so as to allow the box threads to be engaged and rotated by the roughneck, Paragraph 0051);
	Making a joint between the first stand by applying a make-up torque (Paragraph 0051);
Step 7:  Moving the traveling block downward (as part of the operation of deploying the connected tubulars into the wellbore, the elevator and traveling block must be lowered as the tubular passes below the rig floor, Paragraph 0051);
Step 8:  Moving the traveling block upward (as part of the resetting operation for allowing tool 50 to grab another tubular from the finger board); including:
Obtaining relative position information of the power elevator and a stand using a position detection (as a necessary aspect of engaging the gripper 54 with a tubular, Paragraphs 0051, 0054);
Using the control system to disengage the power elevator from the stand, thereby moving the traveling block upward to the second waiting position of the racking platform (in so far as the control system is designed to selectively allow the elevator and attached arm to engage tubulars from the fingerboard, the second waiting position being the default position of the elevator and arm immediately prior to engaging a tubular in the finger board).
While Trydal discloses the above systems for connecting tubulars on a drilling rig, wherein tubulars are stabbed together to allow the roughneck to begin threading, it does not expressly disclose that “an iron floor man” is used to grab the second stand to be connected and stabbing a bottom end into the top end of the first stand not that the position detection of the tong body and roughneck are part of the camera detection and machine vision assessment for locating tools on the rig, wherein a sensor arranged on the mast is used to determine a relative distance between the traveling block and pipe guide arms.
Additionally, Berry teaches the use of a drilling rig tubular connection system which may include fingerboards for storing tubulars and a lower stabilizing arm (800) used for engaging the lower ends of tubulars (80) wherein the arm is used to selectively guide and stand the lower end of the tubular into the box thread connection in reparation of connecting using a roughneck (Paragraphs 0125-0129, 0131).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the rig structures of Trydal to include a lower stabilizer arm for stabbing tubulars during connection as taught by Berry.  Doing so allows a user to safely permit accelerated movement of the tubulars and reduce tripping time (Paragraph 0131).
Additionally, Mailly teaches the use of an automated pipe tripping system which coordinated pipe handling elements including arms and roughnecks using a number of cameras which are used to determine the relative positions of tubulars and pipe handling elements such that the tubulars can be moved using the handling elements and threaded using the roughneck using a control computer (Abstract, Paragraphs 0007, 0027, 0028-0033, 0035, 0036).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Trydal to include the automated computer control using vision analysis cameras for the pipe handling elements and the roughneck as taught by Mailly.  Doing so would allow a user to automate and permit proper alignment of tubulars during connection and disconnection operations, which can also generally improve safety (Paragraphs 0002, 0003).
Furthermore, while Trydal discloses the above methods for tripping pipe from a rig storage location, it does not expressly disclose the steps involve numbering each stand according to its position in the stands and recording a first sequence and second sequence of the first and second positions of the stands.
Additionally, Hall teaches the use of a pipe tripping operation on a rig, wherein each stand of pipe (44) may be individually sequenced and numbered so that when the pipes are stored in a given location, they can be retrieved in a given order for later stages (Paragraph 0024).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Trydal to include numbering of the stands and recording of a given sequence of the stands when they are placed into storage as taught by Hall.  Doing so would allow a user to properly connect stands for future operations with a known and desired length associated with a string of pipe stands (Paragraph 0024).
Additionally, Knowlton teaches the use of a rig with a tubular connection system including a traveling block (36) and pipe handling arms (including elements 42), wherein the traveling block and other elements of the pipe handling system are tracked to determine their relative distances using a number of mast mounted sensors (84/86) to track individual position and velocity of elements while moving tubulars (Paragraphs 0034-0038).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Trydal to include the use of a number of mast mounted sensor elements for tracking the individual elements of the pipe handling system including a traveling block and pipe handling arms as taught by Knowlton.  Doing so would both act to improve the efficiency of a tripping operation by allowing a degree of automation (i.e. not needing human inspection of elements) and would reduce the time required during “non-productive time” on the rig (Paragraph 0004).
Regarding Claim 2, in view of the modifications made in relation to Claim 1, Trydal further discloses that step 4 further includes making the second stand enter into the power elevator by using the control system (modified via the teaching of Mailly to automate pipe handling elements) to make one or more minor adjustments to an open direction of the power elevator by simultaneously applying the position detection technique and machine vision technique (in so far as the actions of picking up a tubular and moving it using the elevator requires a number of movements varying in size as controlled by the modified automated controller, such an action is necessarily a part of the standard action of removing a pipe from the fingerboards and preparing it for a threaded connection.  If a more specific action or set of movements or control steps is intended, such a recitation would be required).
Regarding Claim 3, in view of the modifications made in relation to Claim 1, Trydal further discloses that step 5 further includes:
Obtaining position information of the second stand in a placement area, the placement area including the finger board area and a set back area (as taught by Mailly, the camera automated vision system is designed to track pipes and pipe handling elements which includes areas like monkey boards, Paragraph 0002); and
Automatically recording a second sequence number of the second stand and the position information of the second stand in the placement area (as taught by Mailly, the automation of the tubular handling and connection system necessarily requires applying some sequence number for connecting a given number of tubulars, in the absence of a more explicit recitation of how the sequencing is carried out or further used, a broad interpretation is being applied).
Regarding Claim 4, Trydal further discloses the method comprises:
When finishing step 5, moving the pipe racking device to a stand-by position for a next stand (in so far as the pipe racking arm must be repositioned at some point between its final handling location and a starting position to engage the next pipe in the finger boards, Paragraphs 0054, 0063);
When conducting step 6, moving the iron floor man (lower stabilizing arm of Berry) to a stand-by position for the next stand (in so far as Berry teaches that the stabilizing arm is moved to a different position during connection and use of the roughneck, as seen in Figures 28-30, in the absence of a more explicit recitation of a standby position, a changing position is seen as preparing for another stand to be applied); and
When finishing step 6, moving the iron roughneck to a parking position (in so far as the roughneck is expressly disclosed as being moved into and out of position adjacent the wellbore for connection, when not being used, it is retracted to some off alignment position, Paragraph 0051).
Additionally, while Trydal and Mailly teach the combined automated operation which includes selective motion of elements according to monitored position, Examiner notes that the carrying out of actions and movement of elements, for example the pipe racking device, after they have been used to carry out their desired function but before they are needed again merely constitutes a routine optimization, noting that cost and associated time of an operation are desirably minimized as part of the operation (Trydal, Paragraph 0013; MPEP 2144.05, Subsection II).  Likewise, in the context of the operation taught by Trydal, in the instance where multiple pipe segments are to be connected together, the elements for handling said pipes must be returned to some position in advance of the next connection, wherein there is only a finite number of intervals of time at which such returns can occur such that it would have been obvious for one having ordinary skill to select one such time interval from a finite number of options (i.e. moving the pipe racking device back to a position near the finger board prior to a subsequent connection may occur at any points after it has been utilized, MPEP 2143, Subsection I, E).
Regarding Claim 5, Trydal, in view of the modifying references, teaches continually running the stands into the wellbore by repeatedly performing Steps 4-8 (as part of the repeated process to connect elements in a string, Paragraph 0005).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trydal et al., U.S. Patent Publication 2017/0306710, in view of Berry et al., U.S. Patent Publication 2018/0238127, and Mailly et al., U.S. Patent Publication 2017/0362905, and Knowlton, U.S. Patent Publication 2019/0078401 hereinafter referred to as Trydal, Berry, Mailly, and Knowlton.
Regarding Claim 6, Trydal discloses the method steps presented in relation to Claim 1 for connecting tubulars to be deployed into a wellbore.  Furthermore, Trydal discloses that the operation may be carried out in reverse as it relates to the use of the iron roughneck, pipe carrying arm, and finger board manipulation (Paragraph 0063).  Examiner notes that Claim 6 is a substantial recitation of the reverse operation for the forward connection of tubular operations.
While Trydal discloses the above systems for connecting tubulars on a drilling rig, wherein tubulars are stabbed together to allow the roughneck to begin threading, it does not expressly disclose that “an iron floor man” is used to grab the second stand to be connected and stabbing a bottom end into the top end of the first stand not that the position detection of the tong body and roughneck are part of the camera detection and machine vision assessment for locating tools on the rig.
Additionally, Berry teaches the use of a drilling rig tubular connection system which may include fingerboards for storing tubulars and a lower stabilizing arm (800) used for engaging and disengaging the lower ends of tubulars (80) wherein the arm is used to selectively guide and stand the lower end of the tubular into the box thread connection in reparation of connecting using a roughneck (Paragraphs 0125-0129, 0131).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the rig structures of Trydal to include a lower stabilizer arm for stabbing tubulars during connection as taught by Berry.  Doing so allows a user to safely permit accelerated movement of the tubulars and reduce tripping time (Paragraph 0131).
Additionally, Mailly teaches the use of an automated pipe tripping system which coordinated pipe handling elements including arms and roughnecks using a number of cameras which are used to determine the relative positions of tubulars and pipe handling elements such that the tubulars can be moved sing the handling elements and threaded using the roughneck using a control computer (Abstract, Paragraphs 0007, 0027, 0028-0033, 0035, 0036).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Trydal to include the automated computer control using vision analysis cameras for the pipe handling elements and the roughneck as taught by Mailly.  Doing so would allow a user to automate and permit proper alignment of tubulars during connection and disconnection operations, which can also generally improve safety (Paragraphs 0002, 0003).
Furthermore, while Trydal discloses the camera tracking system as detailed above for use with a traveling block carrying system, it does not disclose wherein a sensor arranged on the mast is used to determine a relative distance between the traveling block and pipe guide arms to avoid interference when tripping tubulars into and out of the well.
Additionally, Knowlton teaches the use of a rig with a tubular connection system including a traveling block (36) and pipe handling arms (including elements 42), wherein the traveling block and other elements of the pipe handling system are tracked to determine their relative distances using a number of mast mounted sensors (84/86) to track individual position and velocity of elements while moving tubulars (Paragraphs 0034-0038).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Trydal to include the use of a number of mast mounted sensor elements for tracking the individual elements of the pipe handling system including a traveling block and pipe handling arms as taught by Knowlton.  Doing so would both act to improve the efficiency of a tripping operation by allowing a degree of automation (i.e. not needing human inspection of elements) and would reduce the time required during “non-productive time” on the rig (Paragraph 0004).
Regarding Claim 7, in view of the modifications made in relation to Claim 6, Trydal further discloses that steps 4 and 5 (regarding the use of the stabilizing arm and moving the pipe racking device)
Obtaining a sequence number of the first stand and position information of the first stand in a placement area by the control system, the placement area including the finger board area and a set back area (as taught by Mailly, the automation of the tubular handling and connection system necessarily requires applying some sequence number for connecting a given number of tubulars, in the absence of a more explicit recitation of how the sequencing is carried out or further used, a broad interpretation is being applied, noting that the end of the reverse operation would involve moving a pipe stand from the well center to the finger board and intervening positions);
Using the machine vision technique (as taught by Mailly), placing the first stand at a position corresponding to the sequence number and the position information of the first stand by using the control system to control the iron floor man (stabilizing arm) and the pipe racking device (noting that the automated computer imaging control to place a pipe stand into a designated latch assembly in the fingerboards is the end result of the reverse connection operation).
Regarding Claim 8, Trydal further discloses that step 5 further includes making the pipe racking device grab the first stand (via gripper 54, Paragraph 0054) by using the control system to make one or more minor adjustments to an open direction of the elevator by simultaneously apply the position detection technique and the machine vision technique (modified via the teaching of Mailly to automate pipe handling elements; in so far as the actions of picking up a tubular after disconnect and return to the fingerboard requires a number of movements varying in size as controlled by the modified automated controller, such an action is necessarily a part of the standard action of removing a pipe from the wellbore and preparing it for return to storage.  If a more specific action or set of movements or control steps is intended, such a recitation would be required).
Regarding Claim 9, in view of the modifications made in relation to Claim 6, Trydal further discloses the method comprising:
When conducting step 4, moving the iron roughneck to a parking position (the use of the lower stabilizing arm to position a tubular for removal would likewise correspond to the reverse operation of swinging the roughneck into and out of alignment when needed for connection, Trydal, Paragraph 0051);
When conducting step 5, moving the lower stabilizing arm to a standby position (in so far as the use of the stabilizing arm in the context of Berry includes the arm being located at a point away from the wellbore when not actively being used, such that further tubular movements to place pipes back in the finger boards in Trydal would include the non-use of the stabilizing arm); and
When conducting step 6, moving the pipe racking device to a stand-by position (in the absence of a more explicit recitation of what position or characteristics are present for a stand-by use, when the pipe racking arm is not in use it may be seen as being in some generic standby configuration.  If a more explicit definition of such a position is intended, such a recitation would be required).
Regarding Claim 10, Trydal further discloses that the method comprises continually pulling the stands out of the wellbore by repeatedly performing steps 1-6, as part of the repeated operation for connecting and then removing tubulars from the wellbore, Paragraph 0005).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/               Primary Examiner, Art Unit 3676